Exhibit 10.2
 
  THE INTERESTS CREATED BY THIS OPERATING AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, OR UNDER ANY APPLICABLE STATE SECURITIES LAWS.
SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED, OR OTHERWISE DISPOSED OF AT
ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM.
 


 
 


 


 
GROWBLOX SCIENCES PUERTO RICO LLC
 
OPERATING AGREEMENT
 
AS OF MAY 7, 2015

 
1

--------------------------------------------------------------------------------

 

 
OPERATING AGREEMENT OF
GROWBLOX SCIENCES PUERTO RICO LLC


This Operating Agreement (this "Agreement") of GROWBLOX SCIENCES, PUERTO RICO
LLC (the "Company") is made and entered into as of May 7, 2015 (the "Effective
Date"), by, and among Cesar Cordero-Kruger, an individual (“Cordero-Kruger”),
Joseph J. Bianco, an individual (“Bianco”), Andrea Small-Howard, an individual
(“Small-Howard”) and Growblox Sciences, Inc., a Delaware corporation (“Growblox”
and with Cordero-Kruger, Bianco and Small-Howard, the “Initial Members”), the
Company and any additional Members (as hereinafter defined) who become Members
in accordance with the provisions hereof, have executed this Agreement on the
signature page hereof and who are listed on Exhibit A hereto, with reference to
the following facts:
 
A.           A Certificate of Formation (as such may be amended from time to
time in accordance herewith, the "Certificate") for the Company, as a limited
liability company under the laws of the Commonwealth of Puerto Rico, was filed
with the Secretary of State of the Commonwealth of Puerto Rico on February 26,
2015.
 
B.           The parties desire to adopt and approve this operating agreement
for the Company.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto by this Agreement set forth the operating
agreement for the Company under the laws of the Commonwealth of Puerto Rico upon
the terms and subject to the conditions of this Agreement.
 


ARTICLE 1
DEFINITIONS


When used in this Agreement, the following terms shall have the meanings set
forth below in this Article 1.  All capitalized terms that are used in this
Agreement and which are not otherwise defined in this Article 1 shall have the
meanings set forth elsewhere in this Agreement or in the Commercialization
Agreement:
 
"Act" shall mean Chapter XIX of the Puerto Rico General Corporation Law, as the
same may be amended from time to time (references to sections of the Act shall
be to sections in which the Act is codified).
 
"Adjusted Capital Account" shall mean a Member's Capital Account after crediting
to such Capital Account any amount which the Member is deemed to be obligated to
restore pursuant to Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Treasury
Regulations and debiting to such Capital Account the amount (whether made or
reasonably expected to be made) of any adjustment, allocation and Distribution
described in Section 1.704-1(b) (2)(ii)(d)( 4),(5) or (6) of the Treasury
Regulations. This definition of Adjusted Capital Account is intended to comply
with the provisions of Section 1.704­1 (b)(2)(ii)(d) of the Treasury Regulations
and shall be interpreted consistently therewith.
 
"Affiliate" shall mean any individual, partnership, limited liability company,
corporation, trust or other entity or association, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with a Member; provided, however, that no individual should be deemed to
be an Affiliate of any Member solely by reason of his or her being an officer or
director of such Member. The term "control," as used in the immediately
preceding sentence, means, with respect to a corporation or limited liability
company, the right to exercise, directly or indirectly, more than fifty percent
(50%) of the voting rights attributable to the controlled corporation or limited
liability company, and, with respect to any partnership, trust, other entity or
association, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the controlled entity.
 

 
2

--------------------------------------------------------------------------------

 
 
 
"Agreement" shall mean this operating agreement and all schedules and exhibits
hereto, as originally executed and as may be amended or amended and restated
from time to time.
 
 “Board" or "Board of Directors" shall mean the board of directors of the
Company, as such number of directors may be increased or decreased from time to
time in accordance herewith. The following Persons constitute the initial
members of the Board: Cordero-Kruger, Mike Sevilla, Jorge Fournier, Craig Ellins
and Bianco.
 
"Capital Account" shall mean, with respect to any Member, the capital account
that the Company establishes and maintains for such Member pursuant to Section
3.3.
 
"Capital Contribution" shall mean, with respect to any Member, the total value
of cash and the fair market value of property (net of liabilities secured by
such contributed property that the Company is considered to assume or take
subject to) contributed to the Company by such Member.
 
"Class A Units" shall mean any one or more of the authorized 10,000,000 units of
Class A common Membership Interests having the rights, privileges and
designations set forth in Section 3.5.1 of this Agreement.


"Class B Units" shall mean any one or more of the authorized 11,500,000 units of
Class B common Membership Interests that are owned of record and beneficially by
the Initial Members and having the rights, privileges and designations set forth
in Section 3.5.2 of this Agreement.


"Class C Units” shall mean any one or more of the authorized 5,000,000 units of
Class C preferred of Membership Interests, containing such rights, privileges
and designations as the Board may from time to time determine.
 
"Commercialization Agreement” shall mean that certain Commercialization
Agreement between the Company and Growblox, dated as of the Effective Date,
whereby GrowBlox granted to the Company the Granted Rights, on an exclusive,
worldwide basis, to use and commercialize the Growblox Technology and Growblox
Intellectual Property as set forth therein.


"Common Members" at any time, shall mean those Persons who hold Class A Units
and/or Class B Units at such time and have been admitted as Members hereunder.
As of the date hereof, the Common Members are set forth on Exhibit A hereto.


“Common Units" shall mean the collective reference to the Class A Units and the
Class B Units of Membership Interests in the Company.


 "Company" shall have the meaning given in the Recitals.



 
3

--------------------------------------------------------------------------------

 

 
“Company Business” shall mean the right of the Company or any Subcontractor to
use Growblox Technology and Growblox Intellectual Property under the Granted
Rights to:


(a)           commercialize the Growblox Chambers on an exclusive, worldwide
basis to produce, manufacture, lease, license, validate, service and finance all
existing and future Growblox Chambers, equipment and related extraction
laboratory equipment for installation and for servicing of any Third Party who
is engaged in the growing and processing of medical-grade cannabis;


(b)           commercialize the Growblox Chambers, on an exclusive, worldwide
basis, to produce, manufacture, lease, license, validate, service and finance
all existing and future GrowBLOX™ Chambers, equipment and related extraction
laboratory equipment for installation and for servicing of, any Third Party
engaged in the growing and processing of any plant or plant extracts, including
cannabis or medical-grade cannabis, for pharmaceutical, neutraceutical and
cosmeceutical development and applications;


(c)           provide tissue-culture propagation services and remote diagnostic
monitoring services after such Growblox Chambers are installed by third party
growers and processors; and


(d)           subject to obtaining the necessary Cannabis Required Approvals and
Hemp Required Approvals, as applicable, the cultivation, growing and processing
of medical-grade cannabis and hemp to create cGMP-certified raw materials in
Puerto Rico for sale and distribution by Growblox of such raw materials and
products throughout the world to countries or in states within the United States
in which the sale and use of cannabis for medical purposes are permitted.


“Cordero Commitment” means the commitment by Cordero-Kruger, or his Affiliate,
to purchase on or before April 30, 2015, an aggregate of 300,000 Class A Units
in consideration for the payment of $300,000 to the Company.


“Distributions" shall mean the amount of cash, property or benefits that is
derived by the Company from all sources, including R&D Tax Credits and profits,
cash flow or proceeds received in connection with any Fundamental Transaction or
refinancing, which (a) is required to be distributed by the Company to the
Holders of Common Units pursuant to this Agreement, or (b) which the Board deems
available for distribution to the Members, taking into account all debts,
liabilities, and obligations of the Company then due and amounts which the Board
deems necessary to place into reserves for customary and usual claims with
respect to the Company's Business.


"Economic Interest" shall mean, as applicable, a Member's or Economic Interest
Owner's Percentage Interest and share of the Company's Net Profits, Net Losses
and Distributions of one or more of the Company's assets pursuant to this
Agreement and the Act, but it shall not include any right to participate in the
management or affairs of the Company, including the right to vote on, consent to
or otherwise participate in any decision of the Members or the Board.
 
"Economic Interest Owner" shall mean the Holder of an Economic Interest who is
not a Member.
 
 

 
4

--------------------------------------------------------------------------------

 
 
 
“Exchange Transaction” shall have the meaning set forth in Section 3.8 of this
Agreement.
 
"Fiscal Year" shall mean the Company's fiscal year, which shall be the calendar
year, or such other period designated by the Board as may be required or allowed
by the Taxation Acts.
 
“Follow-on Offering” shall mean an offering of up to 3,166,667 additional Class
A Units that the Board may elect to offer to accredited investors in 2015 at any
time following the Offering Termination Date at a per Unit offering price of not
less than USD one dollar and fifty cents ($1.50).
 
"Fundamental Transaction" shall mean (except in connection with an Initial
Public Offering) (i) a merger or consolidation by the Company with or into any
other Person (including, without limitation, Growblox), or (ii) a sale, lease or
other disposition of all or substantially all of the assets and properties of
the Company as an entirety in a single transaction or in a series of related
transactions to an unaffiliated third party purchaser, or (iii) a Liquidating
Transaction.


 “Growblox” shall mean Growblox Sciences, Inc., a Delaware corporation, or its
permitted successors and assigns.
 
“Growblox Business” shall mean the use of Growblox Technology, Growblox
Intellectual Property and Growblox Chambers to;


(a)           conduct pre-clinical and clinical trials and ongoing research and
development to create cannabis based therapies for specific clinical conditions
based on an understanding of how cannabinoids interact with the natural
receptors in the human body;


(b)           formulate targeted combinations of active ingredients to combat
specific conditions and diseases;


(c)           use proprietary cannabinoid formulations, to develop palliative
and curative pharmaceutical treatment options and products for patients with
certain critical diseases;


(d)           sell, distribute, dispense and market cannabinoid and hemp based
pharmaceutical raw materials and products as well as neutraceuticals and
cosmeceutical skin care products throughout the world, either directly, through
distributors or under other agreements with Third Parties; and


(e)           directly, or through one or more Growblox Subsidiaries (other than
the Company), cultivating, growing, dispensing and selling medical-grade
cannabis or marijuana  in Nevada and Colorado.


“Growblox Chambers” means a patent-pending indoor series of controlled-climate
indoor agricultural technology suite of growing and cultivation chambers,
designed to ensure genetic uniformity proprietary strains programmed to regulate
lighting, temperature, and humidity to facilitate cell multiplication and the
formation of embryos and shoots from the sterile explants, and which includes
the the TissueBLOX, GrowBLOX (growing chamber), and CureBLOX curing (to
eliminate pathogens, spores and molds) chambers, all of which are designed and
engineered to cultivate medical-grade cannabis plants.

 
5

--------------------------------------------------------------------------------

 
 


“Growblox Technology” means Growblox’s patent pending and proprietary
Intellectual Property and technology, including all technology relating to
Growblox Chambers, and all improvements, additions and extensions thereof, based
upon hydroponic growing operations to support protected, measurable, and
replicable cannabis propagation, cultivation, curing, and cannabinoid and
terpene extraction, in order to allow for (a) the propagation of plant genetics
through use of tissue culture based techniques, (b) a process of nurturing the
plants through the use of higher CO2 levels to stimulate photosynthesis which
creates oxygen, (c) lighting applications providing for the use of 640 spectrum
LED blue light for lighting the plant to maximize growing, (d) development
processes where the plant is grown in proprietary controlled climate
environments and developed in water using different nutrient formulas to the
plant, and (e)  tracking to monitor the growing and treatment process.
 
"Holder" shall mean a holder of Units or an Economic Interest.


"Initial Members" shall mean the collective reference to Cordero-Kruger, Bianco,
Small-Howard and Growblox.


“Initial Public Offering” shall mean a public offering of Common Units or shares
of common stock of the Company (as incorporated or merged into a newly formed
corporation) pursuant to an effective registration statement, on Form S-1 or
other applicable form for registering securities under the Securities Act,
as  filed with and declared effective by the SEC.
 
"Liquidating Transaction" shall mean (i) any voluntary or involuntary
liquidation, dissolution, or winding up of the Company or (ii) any Fundamental
Transaction.
 
 “Liquidity Event” shall mean the occurrence of any of the following events:
 
(a)           a sale of the Company in a Fundamental Transaction at the highest
possible price to or with any Person who is not an Affiliate of the Company; or


(b)           an Initial Public Offering, or a reverse merger transaction, or
 
(c)           a “spin out” in which Growblox causes the Company to register
under the Securities Act the Common Units or shares of Company common stock then
owned by Growblox and distributes such securities to all of the Growblox
stockholders; or
 
(d)           merging the Company with and into Growblox or a Growblox
Subsidiary and paying to the stockholders of the Company consideration based
upon the amount by which trailing twelve month earnings before interest, taxes,
depreciation and amortization (“EBITDA”) of the Company bears to the
consolidated trailing twelve month EBITDA of Growblox and all of its
Subsidiaries, including the Company; provided, that such valuation formula is
subject to adjustment, at the option of the Board, based on other factors (in
addition to comparative EBITDA) to be considered by an independent investment
banking firm engaged by Growblox to render a “fairness opinion” to the
stockholders of Growblox.

 
6

--------------------------------------------------------------------------------

 

 
 “Manager” or “Managing Member” shall mean Cordero-Kruger and, in the event of
Cordero-Kruger’s death, permanent disability or resignation, his replacement
shall be such person appointed in accordance with Section 3.6(d) of this
Agreement.


"Member" shall mean a Common Member and if any Preferred Units are issued by the
Company, a Preferred Member.
 
"Membership Interest" shall mean a Member's entire interest in the Company
consisting of the Member's Economic Interest, including (a) as to the Holders of
Common Units or Preferred Units (if any), the right to vote and participate in
the management of the Company , to the extent provided in this Agreement, and
(b) as to all Members and Economic Interest Owners, the right to receive
information concerning the business and affairs, of the Company.
 
"Minority Class A Members" shall mean each of the Common Members who purchased
Class A Units in the Offering (excluding any of the Initial Members) and who are
listed on Exhibit A annexed hereto.


''Net Profit" and ''Net Loss" shall mean, for each Fiscal Year or other period,
an amount equal to the Company's taxable income or tax loss for such year or
period, determined in accordance with the Taxation Acts. For this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to the Taxation Acts shall be included in taxable income or loss, with
the following adjustments:
 
(a) Any income of the Company that is exempt from income tax and not otherwise
taken into account in computing Net Profits or Net Losses shall be added to such
taxable income or tax loss;


(b) Any expenditures of the Company treated as expenditures, and not otherwise
taken into account in computing Net Profits or Net Losses, shall be subtracted
from such taxable income or tax loss;


(c)  If property other than cash has been contributed to the Company or the
Capital Accounts of the Members have been adjusted pursuant to any regulations
promulgated under the Taxation Acts, depreciation, amortization, and gain or
loss with respect to assets of the Company shall be computed in accordance with
such regulations; and
 
(d)  Notwithstanding any other provision of this Section, any items of income,
gain, loss, or deduction that are specially allocated shall not be taken into
account in computing Net Profit and Net Loss.


 “Offering” shall mean the offering of a minimum of 300,000 Class A Units and a
maximum of 1,250,000 Class A Units at a per Unit offering price of USD one
dollar ($1.00), pursuant to the Offering Memorandum.
 
 “Offering Memorandum” shall mean the confidential private placement memorandum
of the Company, dated as of April 22, 2015.
 
“Offering Termination Date” shall mean that date which is the earlier to occur
of (a) completion of the sale of all 1,250,000 Class A Units offered pursuant to
the Offering Memorandum, or (b) July 31,
 

 
7

--------------------------------------------------------------------------------

 



 
2015; provided, that such date may be extended by the Manager to as late as
September 30, 2015.
 
"Percentage Interest" shall mean, with respect to any Holder as of any date, the
result, expressed as a percentage, obtained by dividing (i) the number of Common
Units and Preferred Units held by such Holder as of such date by (ii) the total
number of Common Units and Preferred Units held by all the Holders as of such
date.  Each Holder's initial Percentage Interest as of the date hereof is set
forth opposite the name of such Holder under the column "Percentage Interest" in
Exhibit A hereto. Such percentage may be adjusted from time to time pursuant to
the terms of this Agreement. The sum of the Holders' Percentage Interests shall
at all times be one hundred percent (100%).
 
"Permitted Transferee" shall mean, with respect to any Holder (including any
Permitted Transferee of any Holder that has become a deemed Holder hereunder),
(i) any Affiliate of such Holder, (ii) the spouse or any linear descendent (or
any trust for the benefit of any of the foregoing) of such Holder, or (iii) any
Transferee approved by the Board.
 
"Person" shall mean an individual, general partnership, limited partnership,
limited liability company, limited liability partnership, joint venture,
corporation, trust, estate, real estate investment trust, association or any
other entity or organization.
 
"Preferred Members" at any time, shall mean those Persons who may hold Preferred
Units and who shall have been admitted as Members hereunder.


"Preferred Units" shall mean any one or more of the 5,000,000 authorized Class C
Units.
 
"R&D Tax Credits” shall mean the applicable incentive tax credits currently
provided by the Commonwealth of Puerto Rico under Act No. 73 of May 28, 2008, as
amended, to eligible Persons and businesses equal to 50% of all eligible
expenditures made for qualifying research and development.
 
 “Securities Act” shall mean the United States Securities Act of 1933, as
amended, including the rules and regulations promulgated thereunder.


 “SEC” shall mean the United States Securities and Exchange Commission.


 "Special Issuance" shall mean the sale or issuance by Company of Units or
securities that are convertible into or exercisable for Units to (i) employees,
directors or consultants pursuant to a bona fide stock option plan approved by
the Board, (ii) suppliers or customers of the Company, (iii) lenders providing
funds to the Company for capital expenditures, working capital or equipment to
be used in Company Business, (iv) lessors providing equipment or real property
to be used in Company Business, or (v) third parties in consideration for the
sale of a business owned by such third party.


 “Subscription Agreement” shall mean the individual and collective reference to
the agreement pursuant to which Persons shall subscribe to Class A Units in both
the Offering and the Follow-on Offering.


 “Subsidiary” shall mean any Person 50% or more of the voting securities of
which are owned directly or indirectly by the Company.

 
8

--------------------------------------------------------------------------------

 



 
"Taxation Acts" shall mean the collective reference to Act No. 73 of May 28,
2008, Act No. 20 of January 17, 2012, Act No. 22 of January 17, 2012, the Puerto
Rico Internal Revenue Code of 2011, and all other statutes and regulations now
existing or hereafter enacted by the Commonwealth of Puerto Rico relating to
income taxes, capital gains taxes, tax exemptions, or tax credits, as the same
may be amended from time to time.


"Tax Matters Partner" shall be Cordero-Kruger, or in the event that
Cordero-Kruger is unable to be the Tax Matters Partner, then the Tax Matters
Partner shall be his successor as designated by the Holders of the Class B
Units.
 
"Units" shall mean collectively, the Common Units and Preferred Units.
 


ARTICLE 2
ORGANIZATIONAL MATTERS
 
2.1   Formation. Pursuant to the Act, the Initial Members filed the Certificate
with the Commonwealth of Puerto Rico on February 26, 2015, Registry Number
348523, to form the Company for purposes of the Act. The rights and liabilities
of the Members shall be determined pursuant to the Act and this Agreement. To
the extent that the rights or obligations of any Member are different by reason
of any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.
 
2.2   Name. The name of the Company shall be "Growblox Sciences Puerto Rico
LLC”. The Board may change the name of the Company from time to time. The Board
shall file any fictitious name certificates and similar filings, and any
amendments thereto, that the Board considers appropriate or advisable.


2.3   Term. The term of this Agreement shall commence on the Effective Date and
continue until the Company is dissolved, liquidated and terminated pursuant to
this Agreement or as otherwise provided by law.
 
2.4   Principal Executive Office. The principal office of the Company shall be
located at Calle Mejico #4, Suite 501, Hato Rey, Puerto Rico 00917, or such
other place or places as the Manager may determine.


2.5   Initial Agent. The initial agent for services of process of the Company
shall be María Martínez and her address is Edificio Arey, 4 Calle Mexico Apto.
501, San Juan, Puerto Rico 00917-2206.  The Manager may from time to time change
the Company's agent for services of process.


2.6   Addresses of the Members. The addresses of the Members are set forth on
Exhibit A.
 
2.7   Addresses of the Board. The address of the Board shall be at the principal
office of the Company.
 
2.8   Purpose of Company. The Company has been formed for the purpose of
engaging in the Company Business. In addition to the aforesaid Company Business,
the Company may engage in any other lawful activities for which a limited
liability company may be organized under the Act.
 

 
9

--------------------------------------------------------------------------------

 
 
2.9   Filings. The Members shall execute such other instruments, certificates,
notices and documents, and shall do or cause to be done all such filings,
recordings, publications and other acts, as may be necessary or appropriate from
time to time to comply with all applicable requirements for the formation and
operation and, when appropriate, termination of a limited liability company in
the Commonwealth of Puerto Rico.
 
ARTICLE 3
CAPITALIZATION; CAPITAL CONTRIBUTIONS; CERTAIN COVENANTS
 
3.1           Capitalization; Capital Contributions.
 
3.1.1   Units Representing Membership Interests. The Company has authorized for
issuance to Members 10,000,000 Class A Common Units, (b) 11,500,000 Class B
Common Units, and (c) 5,000,000 Class C Preferred Units.
 
3.1.2   Issuance of Class B Units. On the Effective Date of this Agreement, the
Company has issued 10,000,000 Class B Units to the Initial Members, as follows:
(a) 7,750,000 Class B Units to Growblox, (b) 1,000,000 Class B Units to
Cordero-Kruger, (c) 1,000,000 Class B Units to Bianco, and (d) 250,000 Class B
Units to Small-Howard. In addition to the Class B Units issued and outstanding
as of the date hereof, Cordero-Kruger shall have the right to acquire an
additional 1,250,000 Class B Units in accordance with the provisions of Section
3.9 hereof.


3.1.3   Contributions. Each Member, other than the Initial Members, shall
contribute such amount as is set forth on Exhibit A as its initial Capital
Contribution. Exhibit A may be revised from time to time to reflect any Capital
Contributions contributed in accordance with Section 3.2.
 
 
3.1.4   Ownership of Common Units. The Common Units shall be owned by and
allocated among the Members as set forth on Exhibit A hereto.


3.2           Issuance of Additional Units and Additional Capital Contributions:
Except as provided under any other applicable law, no Member shall be obligated
to contribute additional capital to the Company.  However if the Manager
determines that additional capital contributions are required, the Company may
sell additional Class A Units and/or additional Class C Preferred Units in the
Offering and in the contemplated Follow-on Offering.  The issuance or sale of
any Units, other than those issued in the Offering, shall be a Major Decision
subject to Super-Majority Approval, as contemplated by Section 3.7 hereof.  Each
such Member shall receive a credit to its Capital Account in the amount of any
capital that it contributes to the Company.
 
3.3           Capital Accounts.
 
3.3.1 A Capital Account shall be maintained for each Member in accordance with
the capital account maintenance rules set forth in the Taxation Acts. Without
limiting the generality of the foregoing, a Member's Capital Account shall be
increased by (i) the amount of money contributed by the Member to the Company,
(ii) the fair market value of property contributed by the Member to the Company

 
10

--------------------------------------------------------------------------------

 
 
 
as determined by the contributing Member and the Board (net of liabilities that
the Company is considered to assume or take subject to pursuant to the Taxation
Acts), and (iii) allocations to the Member of Net Profits and other items of
income and gain, including income and gain exempt from tax, but excluding items
of income and gain described in the Taxation Acts and which shall be decreased
by (a) the amount of money distributed to the Member, (b) the fair market value
of any property distributed to the Member as determined by the distributee
Member and the Board (net of any liabilities that such Member is considered to
assume or take pursuant to the Taxation Acts), after adjusting each Member's
Capital Account by such Member's share of the unrealized income, gain, loss and
deduction inherent in such property and not previously reflected in such Capital
Account, as if the property had been sold for its then fair market value on the
date of Distribution, (c) expenditures described, or treated under the Taxation
Acts as described, in the Taxation Acts, and (d) the Member's share of Net
Losses and other items of loss and deduction, but excluding items of loss or
deduction described in the Taxation Acts. The Members' Capital Accounts shall be
appropriately adjusted for income, gain, loss and deduction as required by the
Taxation Acts (relating to allocations and adjustments resulting from the
reflection of property on the books of the Company at book value, or a
revaluation thereof, rather than at adjusted tax basis). If a Member Transfers
all or a part of its Membership Interest in accordance with this Agreement such
Member's Capital Account attributable to the transferred Membership Interest
shall carry over to the new owner of such Membership Interest pursuant to the
Taxation Acts.


3.3.2 The book basis of the Company's assets may be adjusted in the sole and
absolute discretion of the Board to equal the gross fair market value of such
assets as of the following times: (i) the acquisition of an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis amount (as that term is used in the Taxation Acts) of contribution of
capital; (ii) the Distribution by the Company to a Member of more than a de
minimis amount of Company assets or money if the Board reasonably determines
that such adjustment is necessary or appropriate to reflect the economic
interests of the Members in the Company; and (iii) the liquidation of the
Company for income tax purposes within the meaning of the Taxation Acts.


3.3.3 No member shall have an obligation to restore any deficit to such Member's
Capital Account.
 
3.4           No Interest.  Except as otherwise provided herein, no Member shall
be entitled to receive any interest on its Capital Contributions.


3.5           Terms of the Units.
 
3.5.1   Class A Units.  The Class A Units issued to the Members shall have the
following rights and privileges.
 


(a)    The Holders of Class A Units shall be entitled to participate on an equal
pari passu pro-rata basis, with the Holders of Class B Units with respect to all
Distributions, dividends, liquidation rights, and proceeds derived from any
Fundamental Transaction, based upon the amount by which the number of Class A
Units owned of record by each Holder thereof bears to all then outstanding Class
A Units and Class B Units of Membership Interests.


(b)    In the event of the liquidation, dissolution or winding up of the
Company, Holders of both Class A Units and Class B Units will be entitled to
receive on an equal pari passu pro-rata

 
11

--------------------------------------------------------------------------------

 
 
 
basis (based upon the amount by which the number of Class A Units owned of
record by each Holder thereof bears to all then outstanding Class A Units and
Class B Units of Membership Interests) all of the Company’s assets remaining
after (i) payment and satisfaction of all liabilities and obligations and (ii)
the liquidation preferences, if any, granted to holders of any debt securities
or Class C Units.

 
(c)                 Each Class A Unit shall be entitled to one vote per Unit,
and the Holders of Class A Units shall be entitled to vote, together with
Holders of Class B Units, at all meetings of the Members called to vote on all
matters that require the vote or consent of Members, other than the election of
the members of Board, which rights are currently reserved solely to certain
Holders of the Class B Units in accordance with Section 3.6 below.


 
(d)                 Only the Holders of Class A Units shall be entitled to
receive 100% of all R&D Tax Credits available to the Company by reason of its
business activities, and the Board shall be required to distribute all of such
R&D Tax Credits on an annual basis to the Holders of the Class A Units;
provided, however, that the initial $300,000 of such R&D Tax Credits shall be
allocated and promptly transferred to Cordero-Kruger in respect of the Cordero
Commitment, and the balance of such R&D Tax Credits shall be allocated among all
the Holders of Class A Units on an equitable pro-rata basis, determined by the
amount by which the Subscription Amount paid by each Holder of Class A Units (in
the case of Cordero-Kruger, net of any amount of R&D Tax Credits already
distributed to such Member in accordance herewith) bears to the total
Subscription Amounts paid by all Holders of Class A Units.
 
(e)                 Only the Holders of Class A Units shall be entitled to
exercise the Exchange Rights.
 
(f)                 The Board may, by written notice to the Company and
Growblox, given at any time following the expiration of thirty-six (36) months
from the Expiration Date of the Offering, require the Company to consummate a
Liquidity Event.


3.5.2                 Class B Units.  The Class B Units issued to the Members
shall have the following rights and privileges.
 
(a)                 The Holders of Class B Units shall be entitled to
participate on an equal pari passu pro-rata basis, with the Holders of Class A
Units with respect to all Distributions, dividends, liquidation rights, and
proceeds derived from any Fundamental Transaction, based upon the amount by
which the number of Class B Units owned of record by each Holder thereof bears
to all then outstanding Class A Units and Class B Units of Membership Interests.


(b)                 In the event of the liquidation, dissolution or winding up
of the Company, Holders of both Class A Units and Class B Units will be entitled
to receive on an equal pari passu pro-rata basis (based upon the amount by which
the number of Class B Units owned of record by each Holder thereof bears to all
then outstanding Class A Units and Class B Units of Membership Interests) all of
the Company’s assets remaining after (i) payment and satisfaction of all
liabilities

 
12

--------------------------------------------------------------------------------

 

and obligations and (ii) the liquidation preferences, if any, granted to holders
of any debt securities or Class C Units.
 
(c)                 Each Class B Unit shall be entitled to one vote per Unit,
and the Holders of Class B Units shall be entitled to vote, together with
Holders of Class A Units, at all meetings of the Members called to vote on all
matters that require the vote or consent of Members, other than the election of
the members of Board, which rights are currently reserved solely to certain
Holders of the Class B Units in accordance with Section 3.6 below.
 
(d)                 The Holders of Class B Units shall not be entitled to
receive any R&D Tax Credits available to the Company by reason of the Company
Business activities, all of which R&D Tax Credits shall be reserved and
distributed solely to the Holders of the Class A Units.

 
(e)                 The Holders of Class B Units shall not be entitled to
exercise any Exchange Rights, all of which are reserved solely to the Holders of
the Class A Units.
 
3.5.3                 Class C Units.  The Class C Units shall be Preferred
Membership Interests and shall contain such rights, privileges and designations
as the Board may from time to time determine.


3.6           Board of Directors and Manager.


(a)           Manager.  The business and affairs of the Company and the Company
Business shall be managed by the Board; provided, that, subject at all times to
the provisions of Section 3.7 and Article 5 below and the other matters set
forth in this Agreement expressly requiring Board approval, the Board shall
delegate the express authority to manage the business and affairs of the Company
and the Company Business to the Manager.


(b)           Board. For so long as Cordero-Kruger shall be the owner of five
(5%) percent or more of the outstanding Common Units, Cordero-Kruger shall be
entitled to designate a majority of the members of the Board.  The following
shall constitute all of the members of the Board as of the Effective Date:
Cordero-Kruger, Mike Sevilla and Jorge Fournier, as the designees of
Cordero-Kruger (collectively, the “Cordero-Kruger Designees”), and Craig Ellins
and Bianco, as the designees of Growblox (the “Growblox Designees”).  In the
event of the death, permanent incapacity or resignation of any Cordero-Kruger
Designee, other than Cordero-Kruger, his or her replacement shall be designated
solely by Cordero-Kruger.  In the event of his death or permanent incapacity or
if Cordero-Kruger shall resign or otherwise be unable or refuse to serve on the
Board, his replacement shall be designated by the Board as a Major Decision,
subject to Super-Majority Approval as contemplated by Section 3.7.  In the event
that there shall be a deadlock among the remaining Cordero-Kruger Designees and
the Growblox Designees as to the selection of the replacement Cordero-Kruger
Designee, the matter shall be submitted to final and binding arbitration in
accordance with Section 4.19 of this Agreement.  In the event of the death,
permanent incapacity or resignation of any Growblox Designee, an individual
designated by Growblox shall be the replacement Growblox Designee.  All
determinations of the Board shall be by majority vote of

 
13

--------------------------------------------------------------------------------

 



the members of the Board, unless a Major Decision requiring Super-Majority
Approval or the determination would violate any legal regulations governing the
Company Business.


(c)           Increase in the Board.  Initially, there shall be three (3)
Cordero-Kruger Designees and two (2) Growblox Designees on the Board.  The
number of directors on the Board may be increased by the vote of Members holding
not less than 75% of all outstanding Common Units, or by the Board by
Super-Majority Approval.  Unless otherwise agreed by the Cordero-Kruger
Designees, the number of directors on the Board shall never be less than five
(5), and any increase shall be in increments of three (3) additional members,
two additional members of which shall always be designated by Cordero-Kruger,
and one additional member of which shall always be designated by Growblox;
provided, that (i) no such increase shall be made unless approved by both
Cordero-Kruger and Growblox and (ii) unless Cordero-Kruger expressly agrees
otherwise, the Cordero-Kruger Designees shall at all times constitute a majority
of the Board.


(d)           Managing Member and Chief Executive Officer.  The Members hereby
appoint Cordero-Kruger as the managing member (the “Managing Member” or
“Manager”) and the president and chief executive officer of the Company (the
“Chief Executive Officer”).  Such Chief Executive Officer shall have the
authority granted to him in Section 3.6(a) above.   In the event of the death,
permanent disability or resignation of Cordero-Kruger, his replacement shall be
designated by the Board as a Major Decision, subject to Super-Majority Approval
as contemplated by Section 3.7.  In the event that there shall be a deadlock
among the Board as to the selection of a replacement Manager, the Board shall
engage the services of a recognized executive search firm to propose to the
Board an independent executive qualified in the a business that is similar or
complementary to the Company Business to serve as the replacement Manager and
Chief Executive Officer.


(e)           Chief Financial Officer.  The Members hereby appoint Catheryn
Kennedy as the chief financial officer of the Company (the “Chief Financial
Officer”).  Such Chief Financial Officer shall have the authority to manage the
day-to-day financial affairs of the business and operations of the Company,
subject to the ultimate supervision of the Chief Executive Officer.  In the
event of the death, permanent disability or resignation of Catherine Kennedy,
her replacement shall be designated by the Board by Super-Majority Approval.


3.7           Super Majority Approvals. Without the unanimous vote, approval or
consent of (a) all the Growblox Designees, and (b) all the Cordero-Kruger
Designees (a “Super Majority Approval”) on the matters set forth below (each a
“Major Decision”), the Company shall not, and shall not permit any Company
Affiliate, to:


(a)           increase or decrease the size of the Board or remove the Manager
or any member of the Board; provided that Cordero-Kruger may remove any
Cordero-Kruger Designee and replace such individual with another individual
designated by Cordero-Kruger without Super Majority Approval, and Growblox may
remove any Growblox Designee and replace such individual with another individual
designated by Growblox without Super Majority Approval;


(b)           except for admission of additional Members in connection with the
Offering of up to $1,250,000 and the contemplated Follow-on Offering of up to
$4,750,000, admit any additional

 
14

--------------------------------------------------------------------------------

 



Members or issue any additional Units of Membership Interests or other
securities convertible into or exercisable or exchangeable for any Membership
Interests;


(c)           increase the authorized number of Units of Membership Interests or
any additional class of Membership Interests;


(d)           incur any indebtedness for borrowed money in excess of $500,000,
individually or in the aggregate;
 
(e)           commit or consummate any Special Issuances;
 
(f)           except in connection with (i) a Liquidity Event to be effected
after thirty-six (36) months from the Expiration Date of the Offering as
provided in Section 3.5.1(f) above, or (ii) the exercise of the Exchange
Transaction contemplated by Section 3.8 below, enter into any agreement in
respect of a Fundamental Transaction or Liquidating Transaction or consummate or
consent to any Fundamental Transaction or Liquidating Transaction; provided,
that the final terms and conditions of any such Liquidity Event, Fundamental
Transaction or Liquidating Transaction shall be subject to the provisions of
this Section 3.7.


(g)           except as otherwise contemplated by this Agreement, permit or
consent to the sale, transfer or assignment (collectively, “Transfer”) by any
Member of Units of Membership Interests, other than Transfers to Affiliates of
any of the Members or to members of their immediate family or trusts for the
benefit of such immediate family members;


(h)           cause or permit the Company  to consummate any acquisition of any
securities or assets of any Person;


(i)           remove or replace Cordero-Kruger as President and Chief Executive
Officer or remove or replace Cathryn Kennedy as Chief Financial Officer;
 
(j)           amend, modify or terminate this Agreement, the Commercialization
Agreement, or any of the transactions contemplated hereby or thereby;
 
(k)           amend or modify in any material respect the terms of the Offering
described in the Offering Memorandum;
 
(l)           establish, amend or modify in any material respect the final terms
and conditions of the Follow-on Offering;
 
(m)           engage in any business activity that would constitute engaging in
the Growblox Business, or other business activity that is not consistent with
the Company Business or incidental thereto;
 
(n)           repurchase or otherwise reacquire any Units of Membership
Interests;
 
(o)           amend the terms of the employment agreement between Cordero-Kruger
and the Company;
 

 
15

--------------------------------------------------------------------------------

 
 
 
(p)           replace Cordero-Kruger as a member of the Board or as the Manager
and Chief Executive Officer of the Company;


(r)           Enter into any related party transaction, including increasing
compensation and other payments to a Member or Cordero-Kruger or any Affiliate
or officer of any of such Persons in excess of the amount agreed upon in this
Agreement.


3.8           Exchange Right and Exchange Transaction.   Notwithstanding
anything to the contrary, express or implied contained in this Agreement, each
Member (including Growblox) hereby acknowledges and understands that if Growblox
shall elect to terminate the Commercialization Agreement by reason of the
Company’s failure to complete the $1,250,000 Offering by the Offering
Termination Date (a “Financing Default”), then and in such event, Cordero-Kruger
is expressly authorized and may, in the exercise of his sole discretion,
exchange his 300,000 Class A Units, and cause all other Class A Units then owned
by Members to be exchanged, for shares of Growblox Common Stock (the “Exchange
Transaction”).  The number of shares of Growblox Common Stock to be issued in
such Exchange Transaction shall be calculated by dividing (a) the total number
of dollars raised in the Offering (a minimum of $300,000 and less than
$1,250,000) by (b) the lower of $0.50 per share of Growblox Common Stock or the
volume weighted average closing prices of Growblox Common Stock as traded on the
OTC Market or other securities exchange for the 10 trading days immediately
prior to the closing of such Exchange Transaction.  In no event shall
Cordero-Kruger consummate an Exchange Transaction unless all other Class A Units
issued to Minority Class A Members in the Offering are also exchanged for shares
of Growblox Common Stock upon the same terms and conditions as the Class A Units
issued under the Cordero Commitment.  By their execution of this Agreement, each
of Growblox and the Minority Class A Members covenant and agree that
Cordero-Kruger may effect such Exchange Transaction for the benefit of all
Members owning Class A Units, including himself; following which the Company
shall be liquidated.


3.9           Right to Acquire Additional Class B Units.   The Company hereby
grants to Cordero-Kruger the absolute and irrevocable right to acquire an
additional 1,250,000 Class B Units on and subject to terms of this Section 3.9.


(a)           If all 1,250,000 Class A Units are sold in the Offering,
Cordero-Kruger shall have the right to purchase from the Company, for $0.01
each, an additional 625,000 Class B Units; provided that if the Company raises
an amount less than $1,250,000 during the Offering, Cordero-Kruger shall have
the right to purchase from the Company, for $0.01 each, an amount of Class  B
Units equal to the product of: (i) the amount actually raised during the
Offering divided by $1,250,000, multiplied by (ii) 625,000.


(b)           Upon completion of the Follow-On Offering and the raising of an
additional $4,750,000, Cordero-Kruger shall have the right to purchase from the
Company, for $0.01 each, an additional 625,000 Class B Units, for $0.01 each;
provided that if the Company raises an amount less than $4,750,000 during the
Follow-On Offering, Cordero-Kruger shall have the right to purchase from the
Company an amount of Class  B Units equal to the product of: (i) the amount
actually raised during the Follow-On Offering divided by $4,750,000, multiplied
by (ii) 625,000.
 
ARTICLE 4
MEMBERS
 

 
16

--------------------------------------------------------------------------------

 

 
   4.1           Limited Liability.  Except as required under the Act or as
expressly set forth in this Agreement, no Member shall be personally liable for
any debt, obligation, or liability of the Company, whether that liability or
obligation arises in contract, tort, or otherwise.
 
4.2           Admission of Additional Members.  Any additional Members admitted
in accordance with this Agreement shall obtain Membership Interests and will
participate in the Net Profits, Net Losses, and Distributions of the Company on
such terms as are determined by the Board in accordance with this Agreement.
 
4.3           Transactions with The Company.   Subject to Section 3.7, any
Member may lend money to and transact other business with the Company.   Subject
to other applicable law, such Member has the same rights and obliga­tions with
respect thereto as a Person who is not a Member.
 
4.4           Management of the Company; Members Are Not Agents. Pursuant to
Section 5.1 of this Agreement and the Certificate, the management of the Company
is vested solely in the Manager and the Board.  No Member, acting solely in the
capacity of a Member, is an agent of the Company nor can any Member in such
capacity bind nor execute any instrument on behalf of the Company.
 
4.5           Meetings of Members.


4.6.1   Date, Time and Place of Meetings of Members. Meetings of Members may be
held at such date, time and place within or without the Commonwealth of Puerto
Rico as the Board may fix from time to time. No annual meetings or regular
meetings of Members are required.
 
4.6.2   Action by Written Consent Without a Meeting. Any action that may be
taken at a meeting of Members may be taken without a meeting, if consent in
writing setting forth the action so taken is signed and delivered to the Company
by Members having not less than the minimum number of votes that would be
necessary to authorize or take that action at a meeting.
 
ARTICLE 5
MANAGEMENT AND CONTROL OF THE COMPANY
 
5.1           Management by the Manager. Subject to any limitations set forth in
this Agreement (including matters requiring Board approval), the Certificate or
the Act, in accordance with the provisions of Section 3.6(a) above, the
business, property and affairs of the Company and its Subsidiaries shall be
managed exclusively by the Manager, who shall, subject at all times to the
provisions of this Article 5 and Section 3.7,  have full, complete and exclusive
authority, power, and discretion to manage and control the business, property
and affairs of the Company and its Subsidiaries, to make all decisions regarding
those matters and to perform any and all other acts or activities customary or
incident to the management of the business, property and affairs of Company and
its Subsidiaries.
 
5.2           Members Have No Managerial Authority. The Members (other than the
Manager) shall have no power to participate in the management of the Company
except as expressly required by the Act. Unless expressly and duly authorized in
writing to do so by the Board, no Member shall have any power or authority to
bind or act on behalf of the Company in any way, to pledge its credit, or to
render it liable for any purpose.

 
17

--------------------------------------------------------------------------------

 
 
5.3           Performance of Duties; Liability of the Manager and the
Board.  The Manager and the members of the Board shall not be liable to the
Company or to any Member for any loss or damage sustained by the Company or any
Member, unless the loss or damage shall have been the result of fraud, deceit,
gross negligence, reckless or intentional misconduct, or a knowing violation of
law by the Manager or the Board. The Manager and the Board shall each perform
his and their duties in good faith, in a manner he and they reasonably believe
to be in the best interests of the Company and its Members, and with such care,
including reasonable inquiry, as an ordinarily prudent person in a like position
would use under similar circumstances. Neither the Manager nor any other member
of the Board shall have any liability by reason of being or having been the
manager or a member of the Board of the Company.
 
5.4           Procedure for Action by the Board.
 
(a)           Place of Meetings. Regular or special meetings of the Board shall
be held at any place within or without the Commonwealth of Puerto Rico, which
has been designated in the notice of the meeting or, if not stated therein, as
designated by resolution of the Board. In the absence of such designation,
meetings shall be held at a principal executive office of the Company.
 
(b)           Annual Meetings. Not less than once each fiscal year on the dates
and at the times published by the Board at the beginning of each fiscal year,
the Board shall hold a regular meeting at the principal executive office of the
Company, or at any other place that has been designated by the Board, for the
purpose of organization, and the transaction of other business. Notice of these
meetings shall not be required unless the date, time, or place of the meeting is
changed.
 
(c)           Special Meetings. Special meetings of the Board for any purpose or
purposes may be called at any time by the President, the Secretary or by the
Manager upon five-business day’s written or personal notice (confirmed by
telecopy). Unless given personally, any such notice shall be addressed or
delivered to the Manager at the Manager’s address as it is shown upon the
records of the Company or as may have been given to the Company by the Manager
for purposes of notice.
 
(d)           Quorum. A majority of the members of the Board constitutes a
quorum of the Board for the transaction of business, except to adjourn as
hereinafter provided. Every act or decision done or made by a majority of the
Board present at a meeting duly held at which a quorum is present shall be
regarded as the act of the Board, unless a greater number is required by law, by
contract or hereunder. A meeting at which a quorum is initially present may
continue to transact business notwithstanding the withdrawal of members of the
Board, if any action taken is approved by at least a majority of the required
quorum for such meeting.


(e)           Participation in Meetings by Conference Telephone. Members of the
Board may participate in a meeting through use of conference telephone or
similar communications equipment, so long as all members of the Board
participating in such meeting can hear one another.
 
(f)           Waiver of Notice. Notice of a meeting need not be given to any
member of the Board who signs a waiver of notice of consent to holding the
meeting or an approval of the minutes thereof, whether before or after the
meeting, or who attends the meeting without protesting, prior thereto or at its
commencement, the lack of notice to such member of the Board. All such waivers,
consents or approvals shall be filed with the Company's records or made a part
of the minutes of the meeting.

 
18

--------------------------------------------------------------------------------

 
 
(g)          Adjournment. A majority of the members of the Board present,
whether or not a quorum is present, may adjourn any Board meeting to another
time and place. If a meeting is adjourned, notice of any adjournment to another
time or place shall be given prior to the time of the adjourned meeting to the
members of the Board that were not present at the time of adjournment.
 
(h)          Action without Meeting. Any action required or permitted to be
taken by the Board may be taken without a meeting if all members of the Board
shall individually or collectively consent in writing to such action.  Such
written consent or consents shall be filed with the minutes of the proceedings
of the Board.  Such action by written consent shall have the same effect as a
unanimous vote of the members of the Board.
 
5.5          Expenses. The Company shall reimburse the members of the Board for
documented expenses reasonably incurred in connection with attending meetings of
the Board.


5.6          Retention of Members or Affiliates. The Board may contract with
Members or Affiliates of Members to provide services to the Company at the
prevailing industry standard for such services, which shall consist of all
reasonable and customary costs incurred in connection with the provision of such
services.

 
5.7           Officers.


5.7.1   Appointment of Officers. The Board may appoint officers at any time. The
officers of the Company may have such titles as determined by the Manager. The
officers shall serve at the pleasure of the Board, subject to all rights, if
any, of an officer under any contract of employment or other agreement.
 
5.7.2   Removal, Resignation and Filling of Vacancy of Officers. Subject to the
rights, if any, of an officer under a contract of employment, any officer may be
removed, either with or without cause, by the Board at any time, except as
provided in Sections 3.6(d) and 3.7. Any officer may resign at any time by
giving written notice to the Company. Any resignation shall take effect at the
date of the receipt of that notice or at any later time specified in that notice
and, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause may be filled only by
the Board.


5.7.3   Liability of Officers. No person who is an officer of the Company shall
be personally liable under any judgment of a court, or in any other manner, for
any debt, obligation, or liability of the Company, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being an
officer of the Company.
 
ARTICLE 6
ALLOCATIONS OF NET PROFITS AND NET LOSSES



6.1   Allocations of Net Profit and Net Loss.

 
19

--------------------------------------------------------------------------------

 
 


6.1.1   Net Profits.  All Net Profit shall be allocated to the Holders in
proportion to their Percentage Interests.


6.1.2   Net Loss. Net Loss shall be allocated to the Holders in proportion to
their Percentage Interests. Notwithstanding the previous sentence, losses
allocated to a Holder shall not exceed the maximum amount of losses that can be
allocated without causing a Holder to have an Adjusted Capital Account deficit
at the end of any Fiscal Year. In the event that any Holder would have an
Adjusted Capital Account deficit as a consequence of an allocation of losses in
proportion to Percentage Interests (the "Deficit Holder"), the amount of losses
that would be allocated to the Deficit Holder but for such allocation shall be
allocated to the other Holders in proportion to their revised Percentage
Interests ("Revised Percentage Interests"), determined by subtracting the
Deficit Holder's Units from both the numerator and denominator of the Percentage
Interests calculation, to the extent that such allocations would not cause such
other Holders to have an Adjusted Capital Account deficit. In the event that no
Holder can receive any loss allocation without having an Adjusted Capital
Account deficit, any remaining Net Losses shall be allocated among the Holders
in proportion to their Percentage Interests. Any allocation of items of loss
pursuant to this Section 6.1.2 shall be taken into account in computing
subsequent allocations pursuant to this Article 6, and prior to any allocation
of items in such Section, so that the net amount of any items allocated to each
Holder pursuant to this Article 6, shall, to the maximum extent practicable, be
equal to the net amount that would have been allocated to each Holder pursuant
to this Article 6 if no reallocation of losses had occurred under this Section
6.1.2.
 
6.2   Taxation Acts Allocations. Notwithstanding any other provision in this
Article 6, in accordance with Taxation Acts and the regulations promulgated
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for income tax purposes and its
fair market value on the date of contribution. Allocations pursuant to this
Section 6.3 are solely for purposes of federal, state, commonwealth, and local
taxes. As such, they shall not affect or in any way be taken into account in
computing a Member's Capital Account or share of Net Profits, Net Losses, or
other items of Distributions pursuant to any provision of this Agreement.
 
6.3   Allocation of Net Profits and Losses and Distributions in Respect of a
Transferred Interest. If any Membership Interest is Transferred, or is increased
or decreased by reason of the admission of a new Member or otherwise, during any
Fiscal Year of the Company, each item of income, gain, loss, deduction, or
credit of the Company for such Fiscal Year allocable, and cash which is
distributable, to the holder of the Membership Interest for the then Fiscal Year
shall be allocated and distributed based on a method consistent with the
Taxation Acts.
 
ARTICLE 7
DISTRIBUTIONS
 
7.1           Distributions by the Company. Subject to applicable law and the
provisions set forth elsewhere in this Agreement with respect to mandatory and
preferred Distributions to be made to Holders of the Preferred Units, the Board
may elect from time to time to make Distributions from net cash flow, as set
forth in this Article. All such Distributions shall be made only to the Persons
who, according to the
 

 
20

--------------------------------------------------------------------------------

 
 
books and records of the Company, are the holders of record of the Economic
Interests in respect of which such Distributions are made on the actual date of
Distribution. Neither the Company nor the Board shall incur any liability for
making Distributions in accordance with this Article 7, so long as such
Distributions are in compliance with the terms and conditions of this Agreement.
 
7.1.1           Non-Liquidating Distributions. Distributions other than
Liquidating Distributions shall be distributed to the Holders of Common Units
pro rata in proportion to their respective Percentage Interests after
Distributions are made to any Holders of Preferred Units.
 
7.1.2           Liquidating Distributions. Distributions resulting from a
Liquidating Transaction ("Liquidating Distributions") shall be distributed to
the Holders in the following order and priority:
 
(a)           First, to the Holders who then hold Preferred Units in an amount
equal to their liquidation preference plus any declared but unpaid dividends
("Liquidation Payments");
 
(b)           Thereafter, all Liquidating Distributions shall be distributed to
the Holders of Common Units, pro rata, in proportion to their respective
Percentage Interests. Written notice of a Liquidating Transaction that gives
rise to a Liquidating Distribution, stating a payment date, the amount of the
Liquidation Payments to be made pursuant hereto and the place where said
Liquidation Payments shall be payable shall be given by overnight courier and
otherwise in accordance with section 14.12, not less than 90 days prior to the
payment date stated therein to the Holders, such notice to be addressed to each
such Holder at his post office address as shown by the records of the Company.
After giving notice of a Liquidating Transaction, the Company shall respond to
all reasonable requests for information by the Holders with respect to
determining their rights hereunder.


7.2   Tax Distributions.  Notwithstanding the preceding, before any Distribution
is made pursuant to Section 7.1, the Company shall make Distributions to the
Holders in an amount intended to enable the Holders to discharge their federal,
state, commonwealth, and local income tax liabilities arising from the
allocations of any items of income of the Company made to the Holders by the
Company for any Fiscal Year. The amount payable to each Holder for any Fiscal
Year shall be equal to the product of such Holder's allocation of such items of
income multiplied by a rate equal to the highest marginal personal income tax
rate for such Fiscal Year (the "Income Tax Rate"). Estimated tax Distributions
of a Holder's tax liability shall be made in four cash installments not later
than fifteen (15) days before taxes are due, based upon the Board's good faith
estimate of the Company's income and such Holder's distributive share thereof.
The Board shall distribute to each Holder, not later than April 10th of the year
following the close of each taxable year of the Company, the balance of all
amounts required to be distributed under this Section.


7.3           Form of Distribution. A Holder, regardless of the nature of such
Holder's Capital Contribution, has no right to demand and receive any
Distribution from the Company in any form other than money. No Holder may be
compelled to accept from the Company a Distribution of any asset in kind in lieu
of a proportionate Distribution of money being made to other Holders. No Holder
may be compelled to accept a Distribution of any asset in kind.
 
7.4           Restriction on Distributions. No Distribution (including tax
Distributions pursuant to Section 7.2) shall be made if, after giving effect to
the Distribution: (i) the Company would not be able to pay its debts as they
become due in the usual course of business or (ii) the Company's total assets
would be
 

 
21

--------------------------------------------------------------------------------

 
 
 
less than the sum of its total liabilities plus, unless otherwise prohibited by
law, the amount that would be needed, if the Company were to be dissolved at the
time of the Distribution, to satisfy the Liquidation Payments and other
preferential rights of other Members, if any, upon dissolution that are superior
to the rights of the Member receiving the Distribution.
 
7.5           Return of Distributions. Except for Distributions made in
violation of the Act or this Agreement, no Member or Economic Interest Owner
shall be obligated to return any Distribution to the Company or pay the amount
of any Distribution for the account of the Company or to any creditor of the
Company.
 
ARTICLE 8
 TRANSFER AND ASSIGNMENT OF UNITS
 
8.1           Transfer and Assignment of Interests. No Member shall be entitled
to transfer, assign, convey, sell, encumber or in any way alienate (collectively
“Transfer”) all or any of his, her or its Units, except for (a) Transfers in
connection with the exercise of Exchange Rights, (b) Transfers in connection
with a Liquidity Event, (c) Transfers among Members, (d) Transfers in connection
with a Fundamental Transaction, (e) Transfers to Permitted Transferees, or (f)
Transfers with the prior written consent of the Board, which consent may be
given or withheld, conditioned or delayed (as allowed by this Agreement or the
Act), as the Board may determine in its sole and absolute discretion
(individually, a “Permitted Transfer” and collectively, “Permitted Transfers”).
Transfers in violation of this Article 8 shall only be effective to the extent
set forth in Section 8.6. After the consummation of any Transfer of Units, the
Units so transferred shall continue to be subject to the terms and provisions of
this Agreement and any further Transfers shall be required to comply with all
the terms and provisions of this Agreement.
 
8.2           Further Restrictions on Transfer of Units. In addition to other
restrictions found in this Agreement, no Member shall Transfer all or any of
his, her or its Units: (i) without compliance with Section 8.3, and (ii) if the
Units to be Transferred, assigned, sold or exchanged, when added to the total of
all other Units sold or exchanged in the preceding twelve (12) consecutive
months prior thereto, would cause the termination of the Company as a limited
liability company.
 
8.3          Substitution of Members. A transferee of Units shall have the right
to become a substitute Member only if (i) the requirements of Sections 8.1 and
8.2 hereof have been met, (ii) such Person executes an instrument satisfactory
to the Board accepting and adopting the terms and provisions of this Agreement,
(iii) such person pays any reasonable expenses in connection with its admission
as a new Member, and (iv)  the Board consents to the substitution, which consent
may be given or withheld in the Board's sole and absolute discretion. Admission
of a substitute Member shall not result in the release of the Member who
assigned the Units from any liability such Member may have to the Company.


8.4          Effective Date of Permitted Transfers. Any Permitted Transfer of
Units shall be effective as of the date upon which the requirements of Sections
8.1, 8.2 and 8.3 have been met. The Board shall provide the Members with written
notice of such Permitted Transfer as promptly as possible after such
requirements have been met.
 
8.5          Rights of Legal Representatives. If a Member who is an individual
dies or is adjudged by a court of competent jurisdiction to be incompetent to
manage the Member's person or property, the Member's executor, administrator,
guardian, conservator, or other legal representative may exercise all of the
Member's rights for the purpose of settling the Member's estate or administering
the Member's property, including any power the Member has under the Certificate
or this Agreement to give an assignee the right to become a Member. If a Member
is a corporation, trust, or other entity and is dissolved or terminated, the
powers of that Member may be exercised by its legal representative or successor.
 
8.6          No Effect to Transfers in Violation of Agreement. Upon any Transfer
of a Unit in violation of this Article 8, the Transferee shall have no right to
vote or participate in the management of the business, property and affairs of
the Company or to exercise any rights of a Member. Such transferee shall only be
entitled to become an Economic Interest Owner and thereafter shall only receive
the share of the Company's Net Profits, Net Losses and Distributions of the
Company's assets to which the transferor of such Economic Interest would
otherwise be entitled. Notwithstanding the foregoing, if, in the determination
of the Board, a Transfer in violation of this Article 8 would cause the
termination of the Company under the Taxation Acts, in the sole discretion of
the Board, the Transfer shall be null and void and the purported transferee
shall not become either a Member or an Economic Interest Owner. Upon and
contemporaneously with any Transfer, assignment, conveyance or sale (whether
arising out of an attempted charge upon that Member's Economic Interest by
judicial process, a foreclosure by a creditor of the Member or otherwise) of a
Member's Economic Interest which does not at the same time Transfer the balance
of the rights associated with the Units transferred by the Member (including,
without limitation, the rights of the Member to vote or participate in the
management of the business, property and affairs of the Company), the Company
shall purchase from the Member, and the Member shall sell to Company for a
purchase price of $100, all remaining rights and interests retained by the
Member that immediately before the Transfer, assignment, conveyance or sale were
associated with the transferred Economic Interest. Such purchase and sale shall
not, however, result in the release of the Member from any liability to the
Company as a Member.
 
 
 
22

--------------------------------------------------------------------------------

 
 
8.7           Permitted Transferees. The Membership Interests of the Members may
be transferred to a Permitted Transferee of such Member provided that any such
Permitted Transferee shall agree in writing to be bound by, and to comply with,
all applicable provisions of this Agreement, in which case such Permitted
Transferee shall be deemed to be a Member thereafter, for purposes of this
Agreement. Anything herein to the contrary notwithstanding, a Member may not
sell, pledge or Transfer all or any portion of the securities representing Units
held by him or it to a competitor of the Company.


8.8           Drag-Along Rights.
 
(a)           Generally.  Notwithstanding anything to the contrary contained in
this Agreement, if the Initial Members or the Board receive a bona fide written
offer for a Fundamental Transaction from any Person, other than from a Permitted
Transferee (a “Prospective Purchaser”), then the other Members holding Class A
Units or (if applicable) Class C Units shall, provided that the conditions in
Section 8.8(b) are satisfied, (i) vote for, consent to and/or not raise
objections against such Fundamental Transaction, (ii) waive (to the extent
applicable) any rights of dissent or appraisal or similar rights arising in
connection with the Fundamental Transaction and (iii) take all action necessary
or desirable in connection with the consummation of the Fundamental Transaction
as may be reasonably requested by the Initial Members and the Board.
 
(b)           Procedure.  The Initial Members or the Board shall exercise their
rights pursuant to Section 8.8(a) by giving written notice, not less than 20
days prior to consummation of the Fundamental Transaction, to the other Members
and the Company stating: (i) that they propose to effect a Fundamental
Transaction; (ii) the name and address of the Prospective Purchaser; (iii) the
proposed transaction price for the Fundamental Transaction; (iv) that all the
other Members shall be obligated to Transfer their Membership Interests upon the
same terms and conditions (subject to applicable law) as those the Initial
Members are able to obtain for their Membership Interests (or a pro rata portion
thereof) such that each Member receives, in the event of a Fundamental
Transaction, an amount of consideration in respect of such Membership Interests
that such Member would receive if the Company’s assets were sold for the
proposed aggregate consideration, such associated gain or loss was allocated
among the Members in accordance with their respective Percentage Interests in
the Company and then such consideration was distributed to all Members in
accordance with their respective Percentage Interests in the Company and in
accordance with this Agreement; and (v) that the other Members shall enter into
agreements with the Prospective Purchaser on terms substantially identical to
those applicable to the Initial Members (including, without limitation,
representations, warranties, covenants, indemnities and agreements substantially
identical to those made by the Initial Members; provided, that no Holder of
Class A Units shall be required to make any such representations or warranties
other than those related to (A) their ownership of and title to their Class A
Units, (B) the absence of any liens or encumbrances on such Class A Units, (C)
the due authorization of the transaction agreement they were requested to
execute and (D) that such agreement represents a valid and binding obligation
against such holder of Class A Units enforceable against such person in
accordance with its terms), and obtaining any required consents; and (vi) that
all such Holders of Class A Units or their designees, as applicable, shall be
obligated to vote in favor of such transaction.  By their execution of this
Agreement each Holder of Class A Units agrees to comply with the provisions of
this Section and vote all of their Class A Units IN FAVOR of such Fundamental
Transaction.  This voting agreement shall remain in full force and effect
throughout the time that this Section is in effect.
 
8.9           Tag-Along Rights.
 
(a)           Generally.  Subject to the provisions of Section 8.8, if at any
time the Initial Members or the Board receive an offer for a Fundamental
Transaction from any Prospective Purchaser that they are willing to accept, they
promptly shall give notification fully describing the offer to the other
Members, together with all relevant details of the proposed terms of such
Fundamental Transaction.  The other Members shall have the right, provided that
the conditions in Section 8.9(b) are satisfied, within twenty (20) days after
receipt of such offer, to join with the Initial Members and sell their Class A
Units or (if applicable) their Class C Units, on the same terms as set forth in
the offer received by the Initial Members or the Board, as the same may be
amended or restated, on a pro rata basis among the other Members so electing to
sell according to their respective Percentage Interests, by delivering a
Tag-Along Notice to the Initial Members and the Board.  A Member delivering such
Tag-Along Notice is herein referred to as a “Tag-Along Member”.
 
(b)           Procedure.  The Initial Member agrees that upon the transmittal of
the Tag-Along Notice, they shall be obligated to sell to the Prospective
Purchaser the Membership Interests of the Tag-Along Member in accordance with
the terms and subject to the conditions of the offer made by the Prospective
Purchaser.  If a Tag-Along Notice has been delivered, the Other Members shall
participate in such sale and shall receive, in the event of such sale, an amount
of consideration in respect of their Membership Interests that the Other Members
would receive if the Company’s assets were sold for the proposed aggregate
consideration, such associated gain or loss was allocated among the all Members
in accordance with their respective Percentage Interests and then such
consideration was distributed to the Tag-Along Member in accordance with the
amount by which the Percentage Interest and number of Units owned by the
Tag-Along Member bears to 100% of all Percentage Interests and the total number
of all outstanding Units in the Company.  Any sale pursuant to this Section
shall close pursuant to the terms set forth in the final agreement with the
Prospective Purchaser.  The closing of such purchase and sale shall occur within
30 days after the delivery of the Tag-Along Notice (is applicable) or at such
other time as such Initial Members and the Prospective Purchaser may agree.  In
the event that a Fundamental Transaction subject to this Section is to be made
to a Prospective Purchaser that is not a Member, the Initial Members shall
notify the Prospective Purchaser that the Transfer is subject to this Section
and shall ensure that no Transfer is consummated without the Prospective
Purchaser first complying with this Section.  It shall be the responsibility of
each transferring Member to determine whether any transaction to which it is a
party is subject to this Section.
 
 
 
23

--------------------------------------------------------------------------------

 
 
8.10           Assignee’s Rights.  Any purported assignment of a Membership
Interest in the Company that is not in compliance with this Agreement is hereby
declared to be null and void and of no force and effect whatsoever.  A permitted
assignee of any Membership Interest in the Company is entitled to receive
distributions of cash or other property from the Company and to receive
allocations of the income, gains, credits, deductions, Net Profits and Net
Losses of the Company attributable to the Membership Interest after the
effective date of the assignment.
 
8.11           Satisfactory Written Assignment Required.  Anything herein to the
contrary notwithstanding, both the Company and the Initial Members will be
entitled to treat the assignor of a Membership Interest in the Company as the
absolute owner thereof in all respects, and will incur no liability for
distributions made in good faith to him, until a written assignment that
conforms to the requirements of this Article has been received by, accepted and
recorded on the books of, the Company.
 
8.12           Death, Bankruptcy or Incapacity of a Member.  The death,
bankruptcy or adjudicated incompetency of a Member will not cause a dissolution
of the Company, but the rights of the Member to share in the Net Profits and Net
Losses of the Company and to receive Distributions devolve to his successor,
executor, administrator, guardian or other legal representative for the purpose
of settling his estate or administering his or its property, subject to the
terms and conditions of this Agreement, and the Company will continue as a
limited liability company. The estate of the Member is liable for all the
obligations of the deceased, bankrupt or incapacitated Member.
 
8.13           Issuance of Certificates.  The Company may issue to each Member
one or more certificates in such Member’s name representing, in aggregate, the
Membership Interests held by such Member, and certifying that such Member is in
fact a Member on the Company’s books and records.  Each certificate shall be
numbered and registered in the order in which it is issued.  Upon issuance, the
name in which each certificate has been issued, together with the Membership
Interests represented thereby and the date of issuance, shall be entered into
the books and records of the Company.
 
8.14           Transfer of Membership Interests.  Upon the Transfer of one or
more Membership Interests in accordance and compliance with the terms and
provisions of this Agreement, the Company shall, upon receipt of the existing
certificate representing the Membership Interests transferred (or an affidavit
of loss with appropriate indemnity), issue replacement certificates, one to the
transferring Member representing the Membership Interests remaining after such
Transfer, if any, and one to the transferee of the transferred Membership
Interests representing such transferred Membership Interests.
 
8.15           Members of Record.  The Company shall be entitled to treat the
holder of record of any certificates as the holder in fact thereof, and
accordingly, shall not be bound to recognize any equitable or other claim to or
interest in the Membership Interests represented thereby on the part of any
other Person, whether or not the Company shall have actual, express or other
notice thereof, except as otherwise specified by any applicable law, statute,
rule, or regulation.
 
 
 
24

--------------------------------------------------------------------------------

 
 
8.16           Legend.  Each certificate issued will be imprinted with a legend
in substantially the following form:
 
THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1993, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED OR OFFERED FOR SALE, ASSIGNMENT OR OTHER TRANSFER EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH SECURITIES, OR IN THE OPINION OF
COUNSEL TO THE COMPANY, SUCH REGISTRATION IS NOT REQUIRED.
 
THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF THE COMPANY’S OPERATING AGREEMENT, AS SUCH MAY BE AMENDED FROM
TIME TO TIME, WHEREBY THE SALE, DONATION, ASSIGNMENT, ENCUMBRANCE, COLLATERAL-
IZATION, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION OF SUCH MEMBERSHIP
INTERESTS IS RESTRICTED.  A COPY OF THE OPERATING AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY WHERE IT MAY BE INSPECTED.


ARTICLE 9
ACCOUNTING, RECORDS, REPORTING BY MEMBERS
 
9.1           Books and Records. The books and records of the Company shall be
kept, and the financial position and the results of its operations recorded, in
accordance with such accounting procedures and principles as the Board may deem
appropriate.
 
9.2           Delivery to Members and Inspection. Upon the request of any Member
or Economic Interest Owner for purposes reasonably related to the interest of
that Person as a Member or Economic Interest Owner, the Board shall promptly
deliver to the requesting Member or Economic Interest Owner, or permit such
Person to inspect during normal business hours, at the expense of the Company,
any information which such Person may reasonably request.
 
9.3           Annual Statements. The Board shall cause to be prepared at least
annually, at the Company’s expense, information necessary for the preparation of
the Members’ and Economic Interest Owners' federal, state, and commonwealth
income tax returns. The Board shall send or cause to be sent to each Member or
Economic Interest Owner within ninety (90) days after the end of each taxable
year such information as is necessary to complete federal, state, and
commonwealth income tax or information returns.
 
9.4           Filings. The Board, at the Company’s expense, shall cause the
income tax returns for the Company to be prepared and timely filed with the
appropriate authorities. The Board, at the Company’s expense, shall also cause
to be prepared and timely filed, with appropriate federal, state, and
commonwealth regulatory and administrative bodies, amendments to, or
restatements of, the Certificate and all reports required to be filed by the
Company with those entities under the Act or other then current applicable laws,
rules, and regulations.
 
 
 
25

--------------------------------------------------------------------------------

 
 
9.5           Bank Accounts. The Board shall maintain the funds of the Company
in one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other Person.  The Manager shall be a signatory on all of the Company’s
bank accounts, together with any other signatories designated by him from time
to time.
 
9.6           Tax Matters for the Company Handled by Tax Matters Partner. The
Tax Matters Partner shall have the right to make all elections for the Company
provided for in the Taxation Acts.  The Tax Matters Partner shall represent the
Company (at the Company's expense) in connection with all examinations of the
Company's affairs by tax authorities, including resulting judicial and
administrative proceedings, and shall expend the Company funds for professional
services and costs associated therewith. The Tax Matters Partner shall oversee
the Company’s tax affairs in the overall best interests of the Company.


ARTICLE 10
DISSOLUTION AND WINDING UP
 
10.1           Dissolution. The Company shall be dissolved, its assets shall be
disposed of, and its affairs wound up on the first to occur of the following:
 
10.1.1    Upon the entry of a decree of judicial dissolution pursuant to Article
19.48 of the Act;
 
10.1.2    Upon the vote of Initial Members or Members holding not less than
eighty (80%) percent of all outstanding Common Units of Membership Interest of
the Company entitled to vote; or
 
10.1.3    Following the sale of all or substantially all of the assets of
Company or a Fundamental Transaction resulting in the merger of consolidation of
the Company with or into another Person.
 
10.2                    Certificate of Dissolution. As soon as possible
following the occurrence of any of the events specified in Section 10.1, the
Board (if the Board has not wrongfully dissolved the Company) or the Members,
shall execute a Certificate of Dissolution in such form as shall be prescribed
by the Commonwealth of Puerto Rico and file the Certificate of Dissolution as
required by the Act.
 
10.3   Winding Up. Upon the occurrence of any event specified in Section 10.1,
the Company shall continue solely for the purpose of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Board (if the Board has not wrongfully dissolved the Company) or
the Members, shall be responsible for overseeing the winding up and liquidation
of Company, shall take full account of the liabilities of Company and assets,
shall either cause its assets to be sold or distributed, and if sold as promptly
as is consistent with obtaining the fair market value thereof, shall cause the
proceeds therefrom, to the extent sufficient therefor, to be applied and
distributed as provided in Section 10.5. The Persons winding up the affairs of
the Company shall give written notice of the commencement of winding up by mail
to all known creditors and claimants whose addresses appear on the records of
the Company. The Board or Members winding up the affairs of the Company shall
be  entitled to reasonable compensation for such services.
 
 
 
26

--------------------------------------------------------------------------------

 


10.4                    Distributions in Kind. Subject to the allocation of R&D
Tax Credits solely to Holders of Class A Units, any non-cash asset distributed
to one or more Holders shall first be valued at its fair market value to
determine the Net Profit or Net Loss that would have resulted if such asset were
sold for such value, such Net Profit or Net Loss shall then be allocated
pursuant to Article 6, and the Holders' Capital Accounts shall be adjusted to
reflect such allocations. The amount distributed and charged to the Capital
Account of each Holder receiving an interest in such distributed asset shall be
the fair market value of such interest (net of any liability secured by such
asset that such Member assumes or takes subject to). The fair market value of
such asset shall be determined by the Manager or by the Members or, if any
Member objects, by an independent appraiser (any such appraiser must be
recognized as an expert in valuing the type of asset involved) selected by the
Manager or liquidating trustee and approved by a Super Majority Approval of the
Board.
 
10.5                    Order of Payment of Liabilities Upon Dissolution.
 
10.5.1    After determining that all known debts and liabilities of the Company
in the process of winding-up, including, without limitation, debts and
liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be distributed as
Liquidating Distributions to the Holders.  Liquidating Distributions shall be
made by the end of the Company's taxable year in which the Company is
liquidated, or if later, within ninety (90) days after the date of such
liquidation.


10.5.2     The payment of a debt or liability, whether the whereabouts of the
creditor is known or unknown, has been adequately provided for if the payment
has been provided for by either of the following means:


(a)           Payment thereof has been assumed or guaranteed in good faith by
one or more financially responsible persons or by the United States government
or any agency thereof, and the provision, including the financial responsibility
of the Person, was determined in good faith and with reasonable care by the
Members or Manager to be adequate at the time of any Distribution of the assets
pursuant to this Section.
 
(b)           The amount of the debt or liability has been deposited.
 
This Section 10.5.2 shall not prescribe the exclusive means of making adequate
provision for debts and liabilities.
 
10.6   Limitations on Payments Made in Dissolution. Except as otherwise
specifically provided in this Agreement, each Holder shall only be entitled to
look solely at the assets of the Company for the return of its positive Capital
Account balance and shall have no recourse for its Capital Contribution and/or
share of Net Profits (upon dissolution or otherwise) against the Manager or any
other Member except as provided in Article 11.
 
 
 
27

--------------------------------------------------------------------------------

 
 
10.7   No Action for Dissolution. Except as expressly permitted in Section 10.1,
a Member shall not take any voluntary action under the Act to cause the Company
to dissolve. The Members acknowledge that irreparable damage would be done to
the goodwill and reputation of the Company if any Member should bring an action
in court to dissolve the Company under circumstances where dissolution is not
required by Section 10.1. This Agreement has been drawn carefully to provide
fair treatment of all parties and equitable payment in liquidation of the
Economic Interests. Accordingly, except where the Board has failed to liquidate
the Company as required by this Article 10, each Member hereby waives and
renounces its right to initiate legal action to seek the appointment of a
receiver or trustee to liquidate the Company or to seek a decree of judicial
dissolution of the Company on the ground that (a) it is not reasonably
practicable to carry on the business of the Company in conformity with the
Certificate or this Agreement, or (b) dissolution is reasonably necessary for
the protection of the rights or interests of the complaining Member. Damages for
breach of this Section shall be monetary damages only (and not specific
performance), and the damages may be offset against Distributions by the Company
to which such Member would otherwise be entitled.
 


ARTICLE 11
INDEMNIFICATION AND INSURANCE
 
11.1   Indemnification of Agents. For the purposes of this Section 11.1, "agent"
shall mean any Person who was or is (i) a Member, (ii) a Manager or member of
the Board, (iii) an Affiliate of a Member or Manager, (iv) any member, officer,
shareholder, director, attorney, agent, representative or employee of a Member
or Manager or their Affiliates, or (iv) an officer of the Company; "proceeding"
means any threatened, pending or completed claim, demand, action or proceeding,
whether civil, criminal, administrative, legislative or investigative; and
"expenses" includes without limitation attorneys' fees and any expenses of
establishing a right to indemnification under this Section 11.1. Except as
expressly provided in this Section 11.1, the Company shall, to the fullest and
broadest extent permitted by the laws of the Commonwealth of Puerto Rico,
indemnify and hold harmless each agent against losses, damages, liabilities or
expenses, of any kind or nature, incurred by it in connection with, or while
acting (or omitting to act) on behalf of, the Company. Without limiting the
generality of the foregoing, the Company hereby agrees to indemnify each agent,
and to save and hold him or it harmless, from and in respect of (a) all fees,
costs and expenses incurred in connection with or resulting from any demand,
claim, action or proceeding against such agent or the Company which arises out
of or in any way relates to the Company or its properties, business or affairs,
and (b) all such demands, claims, actions and proceedings and any losses or
damages resulting therefrom, including judgments, fines and amounts paid in
settlement or compromise of any such demand, claim, action or proceeding;
provided, however, that this indemnity shall not extend to conduct by an agent
proved to constitute actual fraud or willful malfeasance. Unless the Manager
otherwise determines, the Company shall pay the expenses incurred by any agent
in connection with any proceeding in advance of the final disposition of such
proceeding, upon receipt by the Company of an undertaking of such agent to repay
such payment if there shall be a final adjudication or determination that such
agent is not entitled to indemnification as provided herein.


11.2           Insurance. The Company shall have the power to purchase and
maintain insurance on behalf of any Person who is or was an agent of the Company
against any liability asserted against such Person and incurred by such Person
in any such capacity, or arising out of such Person's status as an agent,
whether or not the Company would have the power to indemnify such Person against
such liability under the provisions of Section 11.1 or under applicable law.
 
 
 
28

--------------------------------------------------------------------------------

 
 
11.2           Indemnification between Growblox and the Company.


(a)           Growblox hereby agrees to indemnify, defend, and hold harmless
each of the Company, the Board, the Manager, its employees and representatives,
and each of its other Members (collectively, the “Company Indemnified Parties”)
from and against any cost, expense, claim or liability, including reasonable
attorneys’ fees (each a “Claim”) arising out of the conduct of the Company
Business or the Growblox Business on or prior to the Effective Date, and
Growblox shall pay to the corresponding payee in full when due, all Claims
incurred or assumed by Growblox or any Affiliate thereof (excluding the Company)
on behalf of or for the account of the Company Indemnified Parties.


(b)            Growblox hereby agrees to indemnify, defend, and hold harmless
each of the Company Indemnified Parties from and against any Claim arising out
of any activity engaged in by Growblox in connection with its conduct of the
Growblox Business following the Effective Date.


(c)           Except for Claims that Growblox is otherwise required to indemnify
the Company under the Commercialization Agreement, the Company hereby agrees to
indemnify, defend, and hold harmless Growblox  and each of its officers,
directors, employees, stockholders, employees and representatives (collectively,
the “Growblox Indemnified Parties”) from and against any Claim arising out of
any activity engaged in by the Company in connection with its conduct of the
Company Business following the Effective Date.




ARTICLE 12
INVESTMENT REPRESENTATIONS
 
 12.1   Acknowledgments. Each Member acknowledges that:
 
12.1.1    the Units have not been registered under the Securities Act; and


12.1.2    it must bear the economic risk of its investment in its Units for an
indefinite period of time because its Units have not been registered under the
Securities Act and, therefore, cannot be sold unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.


12.2           Representations and Warranties. Each Member represents and
warrants to and agrees with the Company that:


12.2.1    He, her or it is acquiring Units for investment purposes only, for
their own account and not as nominee or agent for any other Person, and not with
a view to the sale or Distribution of any or all thereof;
 
 
 
29

--------------------------------------------------------------------------------

 


12.2.2    He, her or it has no present intention of selling, granting a
participation in, or otherwise distributing the same; and


12.2.3    He, her or it understands that his or its Units are not being
registered under the Securities Act in reliance upon an exemption that is in
part predicated on the representations, warranties and agreements made by it in
this Article 12.
 


ARTICLE 13
CONFIDENTIALITY
 
 13.1            Covenant. Each Member hereby covenants with the Company and
each other Member that on the sale or other Transfer of the Member's Units,
whether voluntary, involuntary, by operation of law, or by reason of any
provision of this Agreement, the Member will not, directly or indirectly,
through an Affiliate or otherwise, use or disclose in any manner any
Confidential Information without the consent of the Board; provided that a
Member may disclose such Confidential Information that is only financial in
nature to a proposed purchaser to the extent reasonably necessary to allow the
Member to sell such Member's Units to the such proposed purchaser in accordance
herewith.
 
13.2            Confidential Information. "Confidential Information" means all
trade secrets, "know-how," customer lists, pricing policies, operational
methods, programs, and other business information of the Company, created,
developed, produced, or otherwise arising before the date of the sale or other
Transfer.
 
13.3           Remedies. Each Member hereby stipulates that a breach of the
provisions of this Article l3 will result in irreparable damage and injury to
the Company for which no money damages could adequately compensate it. If the
Member breaches the provisions of this Agreement, in addition to all other
remedies to which the Company may be entitled, the Company shall be entitled to
an injunction to enforce the provisions of this Agreement, to be issued by any
court of competent jurisdiction, to enjoin and restrain the member and each and
every Person concerned or acting in concert with the Member from the continuance
of such breach. Each Member expressly waives any claim or defense that an
adequate remedy at law might exist for any such breach.
 
13.4           Waiver of Fiduciary Duty.  To the fullest extent permitted by
applicable law, this Agreement is not intended to, and does not, create or
impose any fiduciary duty on the Manager, any member of the Board or their
Affiliates.  Further, to the fullest extent permitted by applicable law or
equity, the Members and the Company hereby waive any and all fiduciary duties
that, absent such waiver, may be implied by law or in equity, and in doing so,
recognize, acknowledge and agree that the duties and obligations of the members
of the Board and the Manager to the Company are only as expressly set forth in
this Agreement.  Additionally, each Member and the Company acknowledges that the
members of the Board, the  Manager and their respective Affiliates own and/or
manage other businesses, including businesses that may compete with the Company
and the other Members.  Without any accountability to the Company or any Members
by virtue of this Agreement:
 
(i)           the members of the Board, the Manager and their respective
Affiliates shall not in any way be prohibited or restricted from engaging or
investing in, independently or with others, any business opportunity of any type
or description, including, without limitation, those business opportunities that
might be the same or similar to the Company Business;
 
 
 
30

--------------------------------------------------------------------------------

 
 
(ii)           neither the Company nor any other Member shall have any right in
or to such other business opportunities of the members of the Board, the Manager
and their respective Affiliates or to the income or proceeds derived therefrom;
and
 
(iii)           the members of the Board, the Manager and their respective
Affiliates shall not be obligated to present any business opportunity to the
Company or any other Member (even if the opportunity is of the character that,
if presented to the Company, could be taken by the Company, or if presented to
any other Member, could be taken by such Persons), and the members of the Board
and the Manager shall have the right to hold any such business opportunity for
his, its or their own account or to recommend such opportunity to Persons other
than the Company or any other Member (including, without limitation, any
opportunity that may be within the scope and investment objectives of the
Company and/or that may be otherwise competitive with the business of the
Company and/or the Company Business).
 
The provisions of this Section are equally applicable to the members of the
Board and the Manager, whether acting in their capacity as a Board member or the
Manager or (as to the Manager) in his capacity as Chief Executive Officer and
President of the Company.


ARTICLE 14
 MISCELLANEOUS
 
14.1           Complete Agreement. This Agreement and the Certificate constitute
the complete and exclusive statement of agreement among the Members and the
Manager with respect to the subject matter herein and therein, and supersede all
prior written and oral agreements or statements by and among the Members and the
Manager or any of them. No representation, statement, condition or warranty not
contained in this Agreement or the Certificate will be binding on the Members or
the Manager or have any force or effect whatsoever. To the extent that any
provision of the Certificate conflicts with any provision of this Agreement, the
Certificate shall govern.
 
 
14.2           Binding Effect. Subject to the provisions of this Agreement
relating to the Transfer of Units, this Agreement will be binding upon and inure
to the benefit of the Members, and their respective successors and assigns.
 
14.3           Parties in Interest. Except as expressly provided in the Act,
nothing in this Agreement shall confer any rights or remedies under or by reason
of this Agreement on any Persons other than the Members and the Manager and
their respective successors and assigns nor shall anything in this Agreement
relieve or discharge the obligation or liability of any third person to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.


14.4           Pronouns; Statutory References. All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, singular
or plural, as the context in which they are used may require. Any reference to
the Taxation Acts, the Act, or other statutes or laws will include all
amendments, modifications, or replacements of the specific sections and
provisions concerned.
 
 
 
31

--------------------------------------------------------------------------------

 


14.5   Headings. All headings herein are inserted for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.
 
14.6   Interpretation. In the event any claim is made by any Member relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular Member or its
counsel.
 
14.7   References to this Agreement. Numbered or lettered articles, sections,
and subsections herein contained refer to articles, sections and subsections of
this Agreement unless otherwise expressly stated.
 
14.8   Jurisdiction; Governing Law.  Each Member hereby consents to the
exclusive jurisdiction of the courts sitting in the Commonwealth of Puerto Rico
in any action on a claim arising out of, under or in connection with this
Agreement or the transactions contemplated by this Agreement. Each Member
further agrees that personal jurisdiction over it may be effected by service of
process by registered or certified mail addressed as provided in Section 14.13
of this Agreement, and that when so made shall be as if served upon it
personally within the Commonwealth of Puerto Rico. Notwithstanding the place
where this Agreement may be executed, all the terms and provisions hereof shall
be construed under the laws of the Commonwealth of Puerto Rico.
 
14.9   Arbitration of Certain Dispute.  In addition to (and not in lieu of) the
arbitration provisions set forth in Section 2.13 of the Commericalization
Agreement, in the event and only in the event of a dispute arising under Section
3.6(b) of this Agreement, which cannot be resolved by good faith negotiations
between the Cordero-Kruger Designees and the Growblox Designaees, the dispute
may be submitted by any one or more of such Persons to final and binding
commercial arbitration before one or more arbitrators selected in accordance
with the then prevailing rules of the American Arbitration Association.  Each
party shall select on arbitrator and the two arbitrators so selected shall
select a third arbitrator so that the three arbitrators shall conduct the
arbitration process.  The decision of a majority of the arbitrators shall be
final and binding upon GBSPR and Growblox and their respective designees on the
Board.  Unless otherwise agreed, the arbitration shall take place in Miami,
Florida.


14.10   Exhibits. All Exhibits attached to this Agreement are incorporated and
shall be treated as if set forth herein.
 
14.11   Severability. If any provision of this Agreement or the application of
such provision to any person or circumstance shall be held invalid, the
remainder of this Agreement or the application of such provision to persons or
circumstances other than those to which it is held invalid shall not be affected
thereby.
 
14.12   Additional Documents and Acts. Each Member agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, execute and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.
 
 
32

--------------------------------------------------------------------------------

 
 
14.13   Agent; Notices.
 
(a) Agent. Each Holder of Preferred Units on behalf of itself, and its
successors and assigns, hereby appoints GrowBlox to give and receive notices and
to otherwise communicate with the Company.
 
 (b) Notices. Any notice or other communications required or permitted hereunder
shall be deemed to be sufficient and received if contained in a written
instrument delivered in person or by courier or duly sent by first class
certified mail, postage prepaid, or by facsimile addressed to such party at the
address or facsimile number set forth below:


(i) if to Company, to:
Growblox Sciences Puerto Rico LLC
 
Calle Mejico #4, Suite 501,
Hato Rey, Puerto Rico 00917
Attn:  César Cordero-Kruger
 
Tel:  (787) ___-____
 
Facsimile:  (787) ___-____
 
Email: gbs@caribe.net
    (ii) if to any Member, to the address of such Member appearing in Exhibit A
hereto; or   (iii) if to any subsequent Holder of Units, to it or him at such
address as may have been furnished to the Company in writing by such Holder; or,
in any case, at such other address or facsimile number as shall have been
furnished in writing by such party to the other parties hereto. All such
notices, requests, consents and other communications shall be deemed to have
been received (a) in the case of personal or courier delivery, on the date of
such delivery, (b) in the case of mailing, on the fifth business day following
the date of such mailing and (c) in the case of facsimile, when received.

 
14.14                      Amendments. All amendments to this Agreement must be
in writing and may be signed by the Board or the Initial Members on behalf of
all of the Members.


14.15                      No Interest in Company Property; Waiver of Action for
Partition. No Member or Economic Interest Owner has any interest in specific
property of the Company. Without limiting the foregoing, each Member and
Economic Interest Owner irrevocably waives during the term of the Company any
right that it may have to maintain any action for partition with respect to the
property of the Company.
 
14.16                      Multiple Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.
 
14.17                      Attorney Fees. In the event that any dispute between
the Company and the Members or among the Members should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including without limitation, reasonable
attorneys' fees and expenses.
 
14.18                      Remedies Cumulative. The remedies under this
Agreement are cumulative and shall not exclude any other remedies to which any
person may be lawfully entitled.
 

 
33

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Initial Members have executed this Agreement, as of the
date and year first above written.
 
 
 
 
______________________________________
CESAR CORDERO-KRUGER
 
Date:
 
 
 
 
 
_____________________________________
JOSEPH J. BIANCO
Date:
 
 
 
 
 
GROWBLOX SCIENCES, INC.
 
 
By:_____________________________
Name: Craig Ellins
Title:    President and CEO
 
Date:





_________________________________

DR. ANDREA SMALL-HOWARD



Date:


 
34

--------------------------------------------------------------------------------

 

 ADDITIONAL MEMBERS OWNING CLASS A UNITS OF MEMBERSHIP INTERESTS
 


 
Name of Member
Signature of Member
Number of Class A Units Owned
                                   


 
35

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Name and Address, Capital Contributions, Units and Percentage Interests of the
Members
 
Name of Member
Capital Contributions
Units
Percentage Interests
Class B Units of Membership Interests: (1)
 
Growblox Sciences, Inc.
 
$7,750.00
7,750,000 Class B Units of Common Membership Interests
 
65.26% of all Class A and Class B Common
Units of Membership
 Interests
Cesar Cordero-Kruger
$1,625.00
1,625,000 Class B Units of Common Membership Interests
 
13.68% of all Class A and Class B Common
Units of Membership
 Interests (3)
Joseph J. Bianco
$1,000.00
1,000,000 Class B Units of Common Membership Interests
 
8.42% of all Class A and Class B Common
Units of Membership
 Interests
Dr. Andrea Small-Howard
$250.00
250,000 Class B Units of Common Membership Interests
2.11% of all Class A and Class B Common
Units of Membership
 Interests
Class A Units of Membership Interests: (2)
 
Cesar Cordero-Kruger
$300,000
300,000 Class A Units of Common Membership Interests
2.53% of all Class A
and Class B Common Units of Membership Interests
 
[Additional Investors]
$950,000
950,000 Class A Units of Common Membership Interests
8.00% of all Class A
and Class B Common Units of Membership Interests
 



 
(1)
Priced at $0.001 per Class B Unit.

 
(2)
Priced at $1.00 per Class A Unit.

 
(3)
Does not include up to 625,000 additional Class B Units issuable upon completion
of the full Follow-on Offering.

 

 
36

--------------------------------------------------------------------------------

 
